                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROEI AZAR, et al.,                                  Case No. 18-cv-00400-EMC
                                   8                    Plaintiffs,
                                                                                             ORDER DENYING DEFENDANT’S
                                   9              v.                                         MOTION FOR LEAVE TO FILE
                                                                                             MOTION FOR RECONSIDERATION
                                  10     YELP, INC., et al.,
                                                                                             Docket No. 47
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          This putative securities class action, brought under Section 10(b) of the Securities

                                  14   Exchange Act and SEC Rule 10b-5 against Defendants Yelp, Inc., its CEO Jeremy Stoppelman,

                                  15   CFO Lanny Baker, and COO Jed Nachman (collectively, “Yelp”), alleges Yelp made false and

                                  16   misleading statements regarding its expected revenue for fiscal year 2017, particularly in relation

                                  17   to its advertising program with local businesses. On November 27, 2018, the Court issued an

                                  18   Order granting in part and denying in part Yelp’s motion to dismiss the complaint (“FAC”).

                                  19   Docket No. 43 (“Order”). The Order ruled that the earnings guidance Yelp issued on February 9,

                                  20   2017 was a “forward-looking statement . . . accompanied by meaningful cautionary statements”

                                  21   protected by the safe harbor provision in the Private Securities Litigation Reform Act (“PSLRA”),

                                  22   and therefore not actionable. Id. at 12–15. However, several other statements Yelp made on

                                  23   February 9 (alleged in the First Amended Complaint (“FAC”) at ¶¶ 81 and 83), February 14 (FAC

                                  24   ¶¶ 87 and 89), and March 1 (FAC ¶ 99), 2017 were non-forward-looking and misleading, and

                                  25   therefore actionable. Id. at 18–23, 25–26. The Order further found that Plaintiffs had sufficiently

                                  26   alleged that Yelp made the actionable statements with scienter, and that the statements were a

                                  27   substantial factor in causing the drop in Yelp’s stock price and in turn Plaintiffs’ loss. Id. at 26–

                                  28   37.
                                   1          On December 17, 2018, Yelp moved for leave to file a motion for reconsideration of the

                                   2   Order. Docket No. 47 (“Mot.”). According to Yelp, the Court erred in its loss causation analysis

                                   3   by linking the decline in stock price to the forward-looking earnings projections it had dismissed

                                   4   as non-actionable under the PSLRA safe harbor. See id. at 2. For the reasons discussed below, I

                                   5   recommend that the Court DENY the motion.

                                   6                                      I.      LEGAL STANDARD

                                   7          Under Local Rule 7-9, a party must seek leave of the court to file a motion for

                                   8   reconsideration. N.D. Civ. L.R. 7-9(a). To prevail, a party “must specifically show reasonable

                                   9   diligence in bringing the motion” and establish one of the following:

                                  10                  (1) That at the time of the motion for leave, a material difference in
                                                      fact or law exists from that which was presented to the Court before
                                  11                  entry of the interlocutory order for which reconsideration is sought.
                                                      The party also must show that in the exercise of reasonable diligence
                                  12                  the party applying for reconsideration did not know such fact or law
Northern District of California
 United States District Court




                                                      at the time of the interlocutory order; or
                                  13
                                                      (2) The emergence of new material facts or a change of law
                                  14                  occurring after the time of such order; or
                                  15                  (3) A manifest failure by the Court to consider material facts or
                                                      dispositive legal arguments which were presented to the Court
                                  16                  before such interlocutory order.
                                  17   N.D. Civ. L.R. 7-9(b). Motions for reconsideration are generally disfavored, and are not the place

                                  18   for parties to make new arguments not raised in their original briefs. Northwest Acceptance Corp.

                                  19   v. Lynnwood Equip., Inc., 841 F.2d 918, 925–26 (9th Cir. 1988). “Nor is reconsideration to be

                                  20   used to ask the Court to rethink what it has already thought.” Garcia v. City of Napa, No. C-13-

                                  21   03886 EDL, 2014 WL 342085, at *1 (N.D. Cal. Jan. 28, 2014) (citing United States v. Rezzonico,

                                  22   32 F. Supp. 2d 1112, 1116 (D. Ariz. 1998)).

                                  23          Yelp contends that reconsideration is warranted under Local Rule 7-9(b)(3) because “the

                                  24   Court failed to consider the statutory ‘safe harbor’ applicable to forward looking statements in

                                  25   making its ruling on loss causation and may have erroneously construed the allegations by

                                  26   Plaintiffs to allege loss causation based on a change in actual results instead of a change to a non-

                                  27   actionable guidance.” Mot. at 4.

                                  28          The parties’ briefing and oral arguments on the motion to dismiss focused primarily on the
                                                                                         2
                                   1   falsity and scienter elements of the Rule 10b-5 claim. As a result, the Order also addressed falsity

                                   2   and scienter in detail, while devoting relatively less analysis to loss causation. Yelp is correct that

                                   3   the Order did not explicitly address Yelp’s argument that loss causation cannot be based on a

                                   4   revision to non-actionable earnings guidance. But because Plaintiffs’ loss causation theory does

                                   5   not rely solely on the discrepancy between the February 9 guidance and the May 9 revision,

                                   6   Yelp’s argument is not “dispositive” for the purposes of Local Rule 7-9(b).

                                   7                                         II.      DISCUSSION

                                   8   A.     The Order’s Loss Causation Analysis

                                   9          “To prove loss causation, the plaintiff must demonstrate a causal connection between the

                                  10   deceptive acts that form the basis for the claim of securities fraud and the injury suffered by the

                                  11   plaintiff.” Ambassador Hotel Co., Ltd. v. Wei-Chuan Inv., 189 F.3d 1017, 1027 (9th Cir. 1999).

                                  12   The case law recognizes two ways of establishing loss causation. Under the “corrective
Northern District of California
 United States District Court




                                  13   disclosure” approach, “the complaint must allege that the practices that the plaintiff contends are

                                  14   fraudulent were revealed to the market and caused the resulting losses.” Metzler Inv. GMBH v.

                                  15   Corinthian Colleges, Inc., 540 F.3d 1049, 1063 (9th Cir. 2008). Under the “materialization of the

                                  16   risk” approach, the plaintiff must plead that “the defendant misrepresented or omitted the very

                                  17   facts that were a substantial factor in causing the plaintiff’s economic loss.” Nuveen Mun. High

                                  18   Income Opportunity Fund v. City of Alameda, Cal., 730 F.3d 1111, 1120 (9th Cir. 2013)

                                  19   (emphasis in original).

                                  20          The Order found that Plaintiffs here adequately alleged loss causation under the

                                  21   “materialization of the risk” approach:

                                  22                  First, Defendants’ statements from February 9 and 14 failed to
                                                      mention the retention problems manifesting in late 2016 and early
                                  23                  2017. Second, there is no dispute that the revelation of the retention
                                                      problems was a substantial factor in causing the drop in Plaintiffs’
                                  24                  Yelp shares. Defendants concede that it was the “decline in
                                                      retention that . . . impacted [Yelp’s] outlook.” Accordingly,
                                  25                  Plaintiffs have “demonstrate[d] a causal connection between
                                                      [Defendants’ allegedly] deceptive acts . . . and the injury suffered by
                                  26                  the” Plaintiffs.
                                  27   Order at 37 (citations omitted).

                                  28
                                                                                          3
                                   1   B.       Yelp’s Argument

                                   2            Yelp argues that the above analysis is flawed because the “Court dismissed Plaintiffs’

                                   3   allegations related to the February earnings guidance as protected by the safe harbor,” so “a

                                   4   change to the earnings guidance cannot satisfy the loss causation pleading requirement.” Mot. at

                                   5   6. As support for its contention, Yelp points to case law holding that (1) “a forward-looking

                                   6   statement is rendered immaterial as a matter of law when accompanied by meaningful cautionary

                                   7   language,” Edward J. Goodman Life Income Tr. v. Jabil Circuit, Inc., 594 F.3d 783, 796 (11th Cir.

                                   8   2010),1 and (2) that loss causation requires “a causal connection between the material

                                   9   misrepresentation and the loss,” Dura Pharm., Inc. v. Broudo, 544 U.S. 336, 342 (2005). Yelp

                                  10   reasons because its February 9 earnings guidance is an “immaterial” statement, it cannot constitute

                                  11   the “material misrepresentation” causing Plaintiffs’ loss. See Mot. at 6. Nor can Yelp’s May 9

                                  12   revision to the February guidance. See id. (“[A] change to the earnings guidance cannot satisfy
Northern District of California
 United States District Court




                                  13   the loss causation pleading requirement . . . .”) (emphasis in original).

                                  14            According to Yelp, Plaintiffs “unequivocally” cite only the May 9 revision to the February

                                  15   9 guidance as the cause of Yelp’s stock decline, and “there are no particularized allegations of loss

                                  16   causation as to any of the five paragraphs in the FAC that this Court identifies as actionable.” Id.

                                  17   at 7–8. As a result, Plaintiffs have failed to allege loss causation and their complaint should be

                                  18   dismissed.

                                  19   C.       Analysis

                                  20            As an initial matter, Yelp is correct that loss causation cannot hinge upon a non-actionable

                                  21   statement. The Supreme Court has instructed that loss causation requires “a causal connection

                                  22   between the material misrepresentation and the loss.” Dura, 544 U.S. at 342 (emphasis added).

                                  23   The Ninth Circuit has similarly explained that loss causation requires “a causal connection

                                  24   between the deceptive acts that form the basis for the claim of securities fraud and the injury

                                  25   suffered by the plaintiff.” Ambassador Hotel, 189 F.3d at 1027. Because Yelp’s February 9

                                  26   earnings guidance is a forward-looking statement immunized by the PSLRA safe harbor, it is not a

                                  27

                                  28   1
                                           Yelp mistakenly cites Edward J. Goodman as a Ninth Circuit decision. See Mot. at 5.
                                                                                       4
                                   1   deceptive act that forms the basis for Plaintiffs’ claim. It therefore cannot be the basis of

                                   2   Plaintiffs’ loss causation allegations. See id. (“[T]he loss causation requirement limits the ability

                                   3   of plaintiffs to recover for losses sustained on the basis of factors unrelated to any

                                   4   misrepresentation or fraud.”).

                                   5          But Yelp goes further than that. It argues that because the February 9 guidance is

                                   6   immunized, the May 9 revision to the guidance likewise cannot support loss causation, because “a

                                   7   change to an immaterial statement cannot reveal a misrepresentation actionable under Rule 10b-

                                   8   5.” Mot. at 8. In support of this argument, Yelp characterizes Plaintiffs’ loss causation allegations

                                   9   as “rel[ying] solely on changes” between the February 9 earnings guidance and the May 9

                                  10   revision. Id. at 7. This is, however, a mischaracterization. Plaintiffs assert that the decline in

                                  11   Yelp’s stock was “a direct result of the[] disclosures” of “the cause of the Company’s downgrade

                                  12   to its 2017 guidance . . . and/or the concealed risks materialized, on or about May 9, 2017.” FAC
Northern District of California
 United States District Court




                                  13   ¶ 104 (emphasis added); see id. ¶ 107 (“The damage suffered by Plaintiffs . . . was a direct result

                                  14   of Defendants’ fraudulent scheme to . . . withhold material information from Yelp’s investors, and

                                  15   the subsequent significant decline in the value of Yelp’s securities when the truth was revealed.”).

                                  16   Notably, Plaintiffs allege that the “cause” of the May 9 downward revision to Yelp’s earnings

                                  17   guidance was not the original February 9 guidance, but “the Company’s ability to add new paying

                                  18   advertising accounts and retain older accounts as it made the transition from CPM to CPC

                                  19   pricing.” Id. ¶ 106. And their allegations of “concealed risks” and “withh[eld] material

                                  20   information” are not limited to the February 9 guidance. To the contrary, Plaintiffs specifically

                                  21   allege that the statements found to be actionable “failed to disclose” Yelp was experiencing a

                                  22   problematic churn rate among its local advertisers, which was having a material impact on 2017

                                  23   revenues.2 Id. ¶¶ 82, 84, 88, 90, 100. When the Court asked Plaintiffs’ counsel at the hearing,

                                  24   “[h]ow much of your case is dependent upon the actual [February 9] forecast?” counsel made clear

                                  25   that Plaintiffs’ claims were not predicated on the February 9 guidance itself, but the churn

                                  26
                                  27   2
                                        And while the cautionary language accompanying the February 9 guidance disclosed the risks
                                  28   associated with Yelp’s cost-per-click local advertising model, these later statements were not
                                       immunized by any risk disclosures.
                                                                                        5
                                   1   problems Yelp neglected to mention in either the guidance or its subsequent actionable statements.

                                   2   Plaintiffs’ counsel acknowledged that “the stock certainly moved on May 9th because the company

                                   3   changed its forecast,” but explained that “the reason that the new forecast was substantially lower .

                                   4   . . was because of the churn that we say [Defendants] were aware of and didn’t disclose.” Docket

                                   5   No. 42 at 31:7–10, 16–19. The Court then clarified:

                                   6                    THE COURT: So it’s the fact that the forecast was predicated on
                                                        false facts that were not disclosed.
                                   7
                                                        MR. RUF: Correct.
                                   8
                                                        THE COURT: False assumptions that were not disclosed.
                                   9
                                                        MR. RUF: Correct.
                                  10

                                  11   Id. at 32:1–5.

                                  12          Thus, the premise of Yelp’s motion—that Plaintiffs’ loss causation theory relies solely on
Northern District of California
 United States District Court




                                  13   the market’s reaction to the discrepancy between the non-actionable February 9 guidance and the

                                  14   May 9 revision—is flawed. Plaintiffs’ theory in fact posits that the May 9 revision revealed not

                                  15   only that Yelp’s February 9 guidance was misleadingly optimistic, but also that Yelp’s other

                                  16   statements from February 9, February 14, and March 1 were too. Accordingly, it is not fatal to

                                  17   Plaintiffs’ loss causation allegations that the February 9 guidance was dismissed as non-

                                  18   actionable. “[I]n Dura, the Supreme Court agreed with the principle that loss causation is

                                  19   established where a plaintiff alleges that, after the truth becomes known, the price of the stock

                                  20   falls.” Westley v. Oclaro, Inc., 897 F. Supp. 2d 902, 931 (N.D. Cal. 2012), on reconsideration in

                                  21   part (Jan. 10, 2013) (citing Dura, 544 U.S. at 344). Here, Plaintiffs have alleged that Yelp made

                                  22   misleading statements and the price of its stock fell after the truth about its churn issues were

                                  23   disclosed on May 9.3 That is enough. See id. (“At the end of the day, all that Plaintiffs have to do

                                  24

                                  25
                                       3
                                         Yelp points out that the Order appears to misconstrue the complaint in finding that it alleged “the
                                       market was reacting to news that Yelp’s financial performance was worse than previously
                                  26   projected,” Order at 36, when the complaint actually concedes that “Yelp’s actual results met its
                                       projections for the first quarter of 2017,” Mot. at 8 n.3. The use of the phrase “financial
                                  27   performance” may have been inartful, since it could be understood to refer to Yelp’s earnings
                                       results in the first quarter of 2017, but the phrase was intended to refer to the performance of the
                                  28   local advertising program leading up to the May 9 disclosure, which triggered the downward
                                       adjustment in earnings projections for the rest of 2017.
                                                                                           6
                                   1   at this [motion to dismiss] juncture of the proceedings is ‘plausibly establish loss causation,’ not

                                   2   definitively establish it.”) (quoting In re Gilead Scis. Secs. Litig., 536 F.3d 1049, 1057 (9th Cir.

                                   3   2008)).

                                   4             Yelp cites two cases in which Rule 10b-5 claims based on failure to meet earnings

                                   5   projections were dismissed, but both are distinguishable from this case. In the first, the Eleventh

                                   6   Circuit dismissed the suit based on the plaintiffs’ failure to establish scienter, and expressly noted

                                   7   that it was not addressing loss causation. See Edward J. Goodman, 594 F.3d at 789–90. The

                                   8   decision thus does not speak to the sufficiency of Plaintiffs’ loss causation allegations in this case.

                                   9             In the second, Judge Seeborg found loss causation insufficiently pleaded where the

                                  10   plaintiffs pointed to “a correlation and not a causation” between the alleged misrepresentation and

                                  11   the subsequent drop in the defendant company’s stock price. In re Nvidia Corp. Securities Litig.,

                                  12   No. 08-CV-04260-RS, 2010 WL 4117561, at *12 (N.D. Cal. Oct. 19, 2010) (emphasis in original).
Northern District of California
 United States District Court




                                  13   The plaintiffs in Nvidia alleged that the company had failed to timely disclose that it would need

                                  14   to take a near-$200 million charge against its revenue to cover costs associated with defective

                                  15   products. Id. at *1–2. The company belatedly issued a press release announcing the accounting

                                  16   charge, and simultaneously lowered its revenue projections for the quarter. Id. at *2. Its stock

                                  17   price plummeted the next day. Id. The court dismissed the suit because the plaintiffs merely

                                  18   alleged that the “charge negatively impacted NVIDIA’s financial condition as well as its

                                  19   reputation in the market,” but not that there was “the necessary causal link between the alleged

                                  20   fraud and the drop in the Company’s stock price.” Id. at *12. Moreover, the plaintiffs failed to

                                  21   address the “far more plausible reason for the resulting drop in NVIDIA’s stock price—the

                                  22   Company failed to hit prior earnings estimates.” Id. (citation and alterations omitted).

                                  23             In contrast, as explained above, Plaintiffs have specifically alleged that Yelp’s local

                                  24   advertiser churn issues—the subject of Yelp’s misleading omissions—caused the drop in stock

                                  25   price. They have also pointed to statements by analysts and Yelp’s own executives identifying

                                  26   advertiser churn as the root cause of the stock decline, as opposed to a general failure to hit prior

                                  27   earnings estimates. See, e.g., FAC ¶ 108 (analyst report attributing the May 9 lowering of

                                  28   earnings projections to “greater advertiser churn”), ¶ 63 (Defendant Baker stating on May 9
                                                                                           7
                                   1   conference call that “[t]he primary factor within the change in business outlook is the local

                                   2   revenue challenge we experienced in the first quarter”). Plaintiffs have therefore established the

                                   3   necessary causal link between Yelp’s actionable misrepresentations and the drop in Yelp’s stock

                                   4   price.4

                                   5             More instructive than either Edward J. Goodman or Nvidia is In re Urban Outfitters, Inc.

                                   6   Sec. Litig., 103 F. Supp. 3d 635 (E.D. Pa. 2015). The defendant company there owned five

                                   7   fashion retail brands, of which the UO brand accounted for a “dominant portion” of the company’s

                                   8   total sales. Id. at 643. Through most of 2013, the company reported strong overall sales trends

                                   9   while allegedly concealing slowing sales for the dominant UO brand, before eventually revealing

                                  10   the truth about UO’s weak sales numbers in September 2013. Id. at 647–48, 656. The court found

                                  11   that the plaintiffs adequately pleaded loss causation by alleging that the company “engaged in

                                  12   misrepresentations of sales trends and concealed the increase in promotional activity and
Northern District of California
 United States District Court




                                  13   markdowns at UO”; that analysts reacted to the September 2013 corrective disclosure by

                                  14   “draw[ing] a connection between the lagged sales growth of the company as a whole and slowed

                                  15   sales trends in the UO brand”; and that “[i]mmediately following defendants’ revelations, and the

                                  16   resulting analyst commentary, the value of the securities in Urban depreciated dramatically.” Id.

                                  17   at 656. In so concluding, the court noted that “[a]lthough a corrective disclosure must be related

                                  18   to the same subject as the misrepresentation, and not some other adverse facts about the company,

                                  19   there is no requirement that the disclosure mirror the earlier misrepresentation.” Id. at 655. Here,

                                  20   too, Plaintiffs have alleged that Yelp misrepresented the performance of its local advertising

                                  21   program while concealing advertiser churn rates; that analysts connected the churn issue to Yelp’s

                                  22   May 9 lowered earnings forecasts; and that the value of Yelp stock depreciated dramatically

                                  23   immediately following the May 9 disclosure and analyst report. They have thus “plausibly

                                  24

                                  25
                                       4
                                         Plaintiffs’ loss causation allegations could well survive a motion to dismiss even if the stock
                                       decline was partially attributable to the lowering of the February 9 earnings forecast, without any
                                  26   regard to the underlying causes. “A plaintiff is not required to show that a misrepresentation was
                                       the sole reason for the investment’s decline in value in order to establish loss causation.” In re
                                  27   Daou Sys., Inc., 411 F.3d 1006, 1025 (9th Cir. 2005) (citation omitted) (emphasis in original).
                                       “As long as the misrepresentation is one substantial cause of the investment’s decline in value,
                                  28   other contributing forces will not bar recovery under the loss causation requirement but will play a
                                       role in determining recoverable damages.” Id.
                                                                                          8
                                   1   establish[ed] loss causation.” Gilead, 536 F.3d at 1057.

                                   2                                      III.     CONCLUSION

                                   3          For the foregoing reasons, Yelp’s motion does not present a “dispositive legal argument[]”

                                   4   for the purposes of Local Rule 7-9(b). The motion is therefore DENIED.

                                   5          This order disposes of Docket No. 47.

                                   6

                                   7          IT IS SO ORDERED.

                                   8

                                   9   Dated: January 22, 2019

                                  10

                                  11                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  12                                                   United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       9
